 Case: 4:17-cr-00578-CDP Doc. #: 97 Filed: 11/26/18 Page: 1 of 2 PageID #: 259



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                )
     Plaintiff,                          )
                                         )      Cause No. 4:17CR00578 CDP
vs.                                      )
                                         )
Charlena Gum,                            )
      Defendant.                         )

             DEFENDANT’S OBJECTIONS TO PRESENTENCE REPORT

      COMES NOW Defendant, Charlena Gum, by and through her attorney, files her

objections to the Presentence Report. The defendant has no legal objections but has the

following factual objections:

Paragraph 74.

The defendant’s net worth is not $70,000.00. The resisence at 1028 Hancock has a loan

for approximately is complete worth. This defendant has no interest in her parents house

and the house of her husband’s parents has been sold and the proceeds have been spent

on his legal defense. Thus, this defendant has no positive net worth.



                                                Respectfully Submitted,

                                                 /s/ David Bruns
                                                _______________________
                                                David Bruns #38665MO
                                                Attorney for Defendant
                                                225 South Meramec, Suite 1100
                                                Clayton, MO 63105
                                                Phone: 314-832-0202
                                                Fax: 314-269-1042
                                                david@brunspc.com
 Case: 4:17-cr-00578-CDP Doc. #: 97 Filed: 11/26/18 Page: 2 of 2 PageID #: 260




                              CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on the U.S. Attorney’s Office via
electronic e-mail on the above date.
                                                   /s/ David Bruns
                                                  _________________________
